 8:20-cv-00017-RGK-PRSE Doc # 41 Filed: 03/26/21 Page 1 of 1 - Page ID # 167




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

KEVIN B. HARRIS,

                      Plaintiff,                                  8:20CV17

       vs.
                                                              MEMORANDUM
GRANT L. GENTILE, Police Officer                               AND ORDER
#2140; JOHN H. LOPEZ, Police Officer
#1955; NICOLAS YANEZ, Police Officer
#1506; GEOFFREY A. STRONG, Police
Officer Y631; and BROCK GENTILE,
Police Officer #2391;

                      Defendants.


       Plaintiff has filed a Motion to Request Admission (Filing 40) of an exhibit. The
Motion will be denied for the reason that such exhibit may be filed in conjunction with a
motion for summary judgment, which is due to be filed on or before April 29, 2021. (See
Order Setting Schedule for Progression of Case, Filing 39 at CM/ECF p. 2 ¶ 4.) In other
words, if the Defendants file a motion for summary judgment, Plaintiff may file such
exhibit in response to Defendants’ motion. Furthermore, if Plaintiff files his own motion
for summary judgment, he may file such exhibit in support of his motion.

       IT IS ORDERED that Plaintiff’s Motion to Request Admission (Filing 40) of an
exhibit is denied without prejudice to refiling in conjunction with either party’s motion for
summary judgment or other dispositive motion.

       DATED this 26th day of March, 2021.

                                                  BY THE COURT:


                                                  Richard G. Kopf
                                                  Senior United States District Judge
